Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. US Patent Pub. No.: 2018/0345496 A1, ‘LI’.
 	 Consider Claims 1, 13 and 20, LI teaches a computer-implemented method of machine-learning (see at least paragraph 0009 - “One embodiment of the present invention sets forth a technique for controlling the execution of a physical process. The technique includes receiving, as input to a machine learning model…”, comprising: obtaining: a test dataset of scenes belonging to a test domain (e.g., this is met by the real work physical world process outlined in at least 0055-0057 and figure 4), and a domain-adaptive neural network, the domain-adaptive neural network being a machine-learned neural network taught using data obtained from a training domain (e.g., this is met by at least the adaptation process in 0026 and 0031-0032 ), the domain-adaptive neural network being configured for inference of spatially reconfigurable objects in a scene of the test domain (e.g., this is met based on the described function with respect to the spatial environment noted in at least 0058-0059); determining an intermediary domain, the Intermediary domain being closer to the training domain than the test domain in terms of data distributions (e.g., see at least 0055-0057 and 0061- see also figure 4 – the augmentation of real world data with simulation data coming closer to the training data); and inferring, by applying the domain-adaptive neural network, a spatially reconfigurable object from a scene of the test domain transferred on the intermediary domain (e.g., this is met based on at least 0058-0059).
 	Consider Claims 2 and 14, LI teaches wherein the determining of the intermediary domain includes, for each scene of the test dataset: transforming the scene of the test dataset into another scene closer to the training domain in terms of data distribution (i.e., the model learning – 0034  ).
 	Consider Claims 3 and 15, LI teaches wherein the transforming of the scene includes: generating a virtual scene from the scene of the test dataset, the another scene being inferred based on the scene of the test dataset and on the generated virtual scene (e.g., this is met based on the outline of at least figures 3-4 and 0023-0035, 0051-0059 ).
 	Consider Claims 4 and 16, LI teaches wherein the generating of the virtual scene from the scene of the test dataset Includes applying a virtual scene generator to the scene of the test dataset, the virtual scene generator being a machine-learned neural network configured for Inference of virtual scenes from scenes of the test domain (e.g., see at least 0026 and 0032-0033).
 	Consider Claims 5 and 17, LI teaches wherein the virtual scene generator has been taught used a dataset of scenes each including one or more spatially reconfigurable objects(e.g., this is met based on at least 0058-0059).
 	Consider Claims 6 and 18, LI teaches wherein the determining of the intermediary domain further includes blending the scene of the test dataset and the generated virtual scene, the blending resulting in the another scene(e.g., this is met based on the outline of at least figures 3-4 and 0023-0035, 0051-0059 ).
 	Consider Claim 8, LI teaches wherein the test dataset includes real scenes(e.g., this is met based on the physical or real world noted in at least figures 3-4 and 0023-0035, 0051-0059 ).
 	Consider Claim 9, LI teaches wherein each real scene of the test dataset is a real manufacturing scene Includes one or more spatially reconfigurable manufacturing tools, the domain-adaptive neural network being configured for inference of spatially reconfigurable manufacturing tools in a real manufacturing scene (e.g., see at least 0023).
 	Consider Claim 10, LI teaches wherein the training domain includes a training dataset of virtual scenes each Including one or more spatially reconfigurable objects(e.g., this is met based on at least 0058-0059).
 	Consider Claim 11, LI teaches wherein each virtual scene of the dataset of virtual scenes is a virtual manufacturing scene including one or more spatially reconfigurable manufacturing tools, the domain-adaptive neural network being configured for inference of spatially reconfigurable manufacturing tools in a real manufacturing scene(e.g., see at least 0023) .

  	Consider Claim 12, LI teaches wherein the data obtained from the training domain includes scenes of another intermediary domain, the domain-adaptive neural network having been taught using the another intermediary domain, the another intermediary domain being closer to the intermediary domain than the training domain in terms of data distributions( e.g., see at least 0055-0057 and 0061- see also figure 4 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. US Patent Pub. No.: 2018/0345496 A1, ‘LI’ and further in view Li et al. US Patent Pub. No.: 2020/0051303 A1, hereinafter, ‘LI’.
 	Consider Claims 7 and 19, LI teaches the claimed invention except wherein the blending of the scene of the test dataset and of the generated virtual scene is a linear blending.
 	In analogous art, Li teaches using Linear Blending to improve images (e.g.,  more realistic )(e.g., see at least 0077 -0079).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the blending of the scene of the test dataset and of the generated virtual scene is a linear blending for the purpose of modifying image appearance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646